Order entered June 8, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00174-CV

                    IN THE INTEREST OF A.B.P., A CHILD

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-16-17269

                                        ORDER

      The reporter’s record in this appeal is past due. By postcard dated April 6,

2022, we notified Latoya Young, Official Court Reporter for the 255th Judicial

District Court, that the reporter’s record was overdue and directed her to file the

reporter’s record within thirty days.     To date, Ms. Young has failed to comply

with the Court’s order.

      Accordingly, we ORDER LaToya Young to file, within FIFTEEN DAYS

of the date of this order, either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellant has not paid for or

made arrangements to pay for the reporter’s record and has not been found entitled
to proceed without payment of costs. We notify appellant that if we receive

verification he has not requested the reporter’s record or paid for or made

arrangements to pay for the reporter’s record and is not entitled to proceed

without payment of costs, we will order the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c).

      We DIRECT the Clerk to send copies of this order to:


      Honorable Kim Cooks
      Presiding Judge
      255th Judicial District Court

      LaToya Young
      Official Court Reporter
      255th Judicial District Court

      All parties




                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE